Citation Nr: 1440166	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-28 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than July 20, 2005, for Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Esq.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  His citations for his active duty service include a Combat Infantryman Badge and a Purple Heart.  The Veteran died in September 1980.  The appellant is the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board has not only reviewed the physical claims file but also the file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

The earliest date of claim subsequent to the October 2001 final rating decision denying DIC benefits was the appellant's July 20, 2005, claim to reopen the issue of entitlement to DIC benefits, which is the appropriate effective date.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 20, 2005, for the award of DIC benefits are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking an earlier effective date for the grant of DIC benefits.  

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).  

The appellant's original claim for entitlement to DIC benefits was denied in an October 1980 rating decision.  The Veteran did not file a notice of disagreement, and the October 1980 rating decision became final.  See 38 U.S.C.A. § 7105.  The appellant filed to reopen the claim in December 2000.  In October 2001, the VA RO denied the claim to reopen.  Again, the rating decision became final.  

The appellant filed to reopen the claim in July 2005.  In a January 2006 rating decision, the VA RO denied the claim.  The appellant initiated a substantive appeal.  

In December 2007, the Board granted entitlement to DIC benefits.  

The VA RO effectuated the Board's decision in a March 2008 rating decision, which granted entitlement to DIC benefits effective July 20, 2005.

The appellant filed a claim for an earlier effective date for DIC benefits, which the RO denied in November 2010; the appellant appealed the issue.

In this case, since the Veteran did not file a timely notice of disagreement with the RO's October 2001 decision, it became final, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A; 7104; Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Board acknowledges that in November 2009 the appellant noted that there was CUE in the March 2008 rating decision.  This statement was interpreted by the RO to initiate a claim for an earlier effective date.  A motion for CUE with the October 2001 and October 1980 rating decisions has not been filed and accordingly is not before the Board.  Thus, the October 2001 rating decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to DIC benefits.  In any event, even if reviewed on this basis, it cannot be said the prior rating actions were clearly and unmistakably wrong (a very high standard), even if the Board did, at a latter point, grant the claim. 

The earliest date after the October 2001 rating decision that the appellant expressed intent to reopen her claim for DIC benefits is July 20, 2005, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the July 20, 2005, date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the claim for an earlier effective date, the Federal Circuit and the United States Court of Appeals for Veterans Claims have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, statements of the appellant and a VA medical opinion.

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       
ORDER

Entitlement to an effective date earlier than July 20, 2005, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


